OPINION — AG — ** STATE DRY CLEANERS BOARD — GREEN STAMPS — PRICES CHARGED ** FOR SEVERAL YEARS IT HAD BEEN THE PRACTICE OF MANY DRY CLEANERS AND PRESSING ESTABLISHMENTS TO GIVE GREEN STAMPS AND SIMILAR INDUCEMENTS. IN THE CASE OF GREEN STAMPS THEY ARE REDEEMABLE TO THE APPROXIMATE EXTENT OF ABOUT 3% IN MERCHANDISE, AND IN SOME INSTANCES CASH, ASSUMING THAT ALL CUSTOMERS REQUESTED OR ACCEPTED SAID STAMPS. FROM OUR INVESTIGATION, HOWEVER, IT IS DETERMINED THAT IN THE OVER-ALL GROSS BUSINESS OF AN ESTABLISHMENT THEY WILL AMOUNT TO ABOUT 1 1/4% DUE TO THE FACT THAT NOT ALL CUSTOMERS REQUESTED OR ACCEPT SAID STAMPS. IN AM DIRECTED TO REQUEST OPINION FROM YOUR OFFICE AS TO WHETHER OR NOT THE PRACTICE IS VIOLATIVE OF 59 Ohio St. 757 [59-757] ? (MINIMUM PRICE SCHEDULES) — THE BOARD IS WITHOUT AUTHORITY TO IMPOSE PENALTIES UPON ANY LICENSEE ISSUING TRADING STAMPS IN CONNECTION WITH HIS BUSINESS, UPON THE APPROVED AND ORDINARY BUSINESS BASIS. (STAMP DISCOUNTS, TRADING STAMPS, CHARGES, CASH VALUE) CITE: 59 Ohio St. 757 [59-757] (MAC Q. WILLIAMSON)